Citation Nr: 9924551	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected disorders of the 
right knee, right buttock, and right foot.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected right knee disorder, status post total knee 
replacement, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
September 1952.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  An August 1994 
rating decision denied the veteran's claim seeking a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The veteran submitted a 
notice of disagreement with that rating decision in October 
1994.  In March 1995, he was provided with a statement of the 
case.  His substantive appeal was received in August 1995, 
within one year of the notice of the August 1994 rating 
decision.

Also appealed was a February 1996 rating decision which 
denied the veteran's claim seeking service connection for a 
back disorder, claimed as secondary to service connected 
disorders of the right knee, right buttock, and right foot.  
The veteran submitted a notice of disagreement with that 
rating decision in June 1996.  In June 1996, he was provided 
with a statement of the case.  His substantive appeal was 
received in July 1996.

Also appealed was an August 1997 rating decision which denied 
the veteran's claim seeking an increased evaluation for his 
right knee disorder, status post total knee replacement.  The 
veteran submitted a notice of disagreement with that rating 
decision in November 1997.  In March 1998, he was provided 
with a statement of the case.  His substantive appeal was 
received in April 1998.

(See the Remand portion of this document for an explanation 
of further action required before the Board can adjudicate 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  The remaining appellate issues are discussed 
in the decision portion of the document.)


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of this appeal.

2.  Service connection is currently in effect for a status 
post total right knee replacement, status post arthrotomy for 
osteochondritis dissecans of the right knee, with residual 
bone fragments, evaluated as 30 percent disabling; for 
gunshot wound residuals of the right buttock, with a retained 
metallic fragment, rated as a moderate injury to muscle group 
XVII, and evaluated as 20 percent disabling; for gunshot 
wound residuals of the right foot, rated as a moderately 
severe foot injury, and evaluated as 20 percent disabling; 
and for a history of a right ankle fracture, evaluated as 10 
percent disabling.

3.  The evidence of record presents an approximate balance of 
positive and negative evidence as to whether the veteran's 
currently diagnosed back disorder is causally related to his 
service connected disorders of the right knee, right buttock, 
and right foot.

4.  The medical record demonstrates that the veteran 
experiences residual pain and minimal limitation of motion in 
his service connected right knee disorder, status post total 
knee replacement, however, there is no showing of chronic 
residuals consisting of severe painful motion or weakness.

CONCLUSIONS OF LAW

1.  Granting the veteran the benefit of the doubt, his 
currently diagnosed back disorder is proximately due to or 
the result of his service-connected disabilities of the right 
knee, right buttock, and right foot.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3102, 3.310(a) (1998).

2.  The criteria for an increased evaluation for the 
veteran's service-connected right knee disorder, status post 
total knee replacement, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5055, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board will discuss only that evidence pertinent to the 
veteran's claims seeking service connection for a back 
disorder, claimed as secondary to service connected disorders 
of the right knee, right buttock, and right foot; and seeking 
an increased evaluation for a right knee disorder, status 
post total knee replacement.  The Board notes that although 
the veteran has other service connected disorders, they need 
not be discussed as they are not pertinent to the above 
appellate issues.

Review of service medical records reveals that the veteran 
was wounded by missile fragments in the left arm, back and 
right leg, in September 1950, as a result of enemy action.  
There were multiple soft tissue wounds.  A piece of shrapnel, 
1.5 by 1.5 centimeters, was recovered from the lateral aspect 
of the lower part of the left arm.  There was a draining 
wound, with a slight amount of purulent material, on the 
right buttock.  No further complications were reported.  By 
the end of October 1950, all wounds were reported as well 
healed and the veteran was returned to duty.

Further review of service medical records revealed an X-ray 
study in December 1950, which indicated a fracture of the 
distal neck of the second metatarsal of the right foot, in 
good position and alignment.  In April 1952, the veteran was 
a passenger involved in a motor vehicle accident and was 
admitted with complaints of pain in the right ankle, right 
knee and right foot.  X-ray study demonstrated an evulsion 
fracture of the lateral aspect of the right ankle.  X-ray 
study of the right knee showed an osteocartilaginous loose 
body with its site of origin on the medial femoral condyle.  
A short leg walking cast was applied for six weeks.  In June 
1952, antero medial and antero lateral incisions were made to 
remove two osteocartilaginous bodies form the right knee.  An 
osteochondritic area on the lateral femoral condyle was 
shaved and drilled and a roughened area on the medial femoral 
condyle was shaved.  The menisci seemed intact but the 
anterior cruciate ligament was frayed, retracted and lax.  In 
June 1952, the diagnosis was changed to osteochondritis 
dissecans of the right knee.  The September 1952 report by 
the Physical Evaluation Board noted a diagnosis of 
osteochondritis dissecans of the right knee.

The veteran underwent a VA examination in March 1953.  He 
stated that at present he could not stand on the right leg 
for any length of time.  On examination, there were a healed 
shell fragment wound scar on the right buttock, the size of a 
dime.  There was also two post-operative arthrotomy scars on 
the right knee, three inches each, residuals of 
osteochondritis dissecans.  There was also a noted residual 
simple fracture to the second metatarsal of the right foot.  
X-ray study of the lumbosacral spine, including the pelvis 
and both hips, indicated no bony abnormality or arthritic 
change.  There was a small retained metallic fragment in the 
left flank and slightly larger metallic fragment in the soft 
tissues directly posterior to the inferior ramus of the right 
pubic bone.  X-ray study of the right knee noted minimal 
spotty demineralization of the medial condyle and patella.  
It was stated that there was one definite and possibly two 
small bone fragments lying in the posterior portion of the 
knee joint.  The site of derivation could not be determined.  
X-ray study of the right foot indicated evidence of 
alteration in the trabecular pattern superior and anterior 
portions of the os calcis and the contiguous portion of the 
astragalus with almost complete obliteration of the joint 
space between them.  There was a slight generalized 
demineralization of all the bones.

Based on the above evidence, a June 1953 rating decision, in 
pertinent part, granted service connection for the arthrotomy 
for the osteochondritis dissecans of the right knee, with 
residual bone fragments in the posterior portion of the knee 
joint, evaluated as 30 percent disabling.  Service connection 
was also granted for the scar and gunshot wound residuals of 
the right buttock, with a retained metallic fragment, rated 
as a moderate injury to muscle group XVII, and evaluated as 
20 percent disabling.  Service connection was also granted 
for the scar, gunshot wound residuals of the right foot, with 
changes in the os calcis and contiguous astragalus, and 
almost complete obliteration of the joint space, rated as a 
moderately severe foot injury and assigned a 20 percent 
disability evaluation.  Service connection was also granted 
for the history of a right ankle fracture, with a 
noncompensable disability evaluation assigned for that 
disorder.

The Board notes that those disability evaluations remained 
unchanged for many years following the 1953 rating decision.  
The veteran next underwent a VA examination in April 1984.  
At that time, the veteran complained of arthritis in both 
legs.  X-ray study revealed degenerative changes in both 
knees.  There was a diagnosis of osteoarthritis of both 
knees.  There were no complaints relative to the upper body.  
Orthopedic examination of the back, including the lumbosacral 
spine was entirely normal and there were no pertinent 
complaints.  The veteran attributed the left knee disability 
to his original right knee injury.  However, his claim 
seeking secondary service connection for the left knee and 
left ankle was denied by a July 1984 rating decision.  The RO 
determined that the synovitis and osteoarthritis of the left 
knee and left ankle were non-service connected disorders.

Numerous VA outpatient treatment records, spanning from 1973 
through 1991, were received into the record in March 1991.  
The majority of these records are not pertinent as they 
discuss treatment of non-service connected disorders, such as 
dermatitis, tinea pedis, hypertension, poor weight control, 
and alcohol dependence, amongst other disorders.  In 
pertinent part, these records indicated that the veteran 
complained of off-and-on pain regarding his right knee as 
early as April 1975.  There was a diagnosis of degenerative 
joint disease of the right knee.  Subsequent records indicate 
occasional treatment for complaints of knee pain.  In May 
1977, the veteran was also treated for complaints of 
inflammation of the right ankle.  It was indicated that he 
was receiving anti-inflammatory drugs from private 
physicians.  There are also subsequent records indicating 
intermittent occasional complaints of right ankle pain.  
Degenerative joint disease of the right ankle was diagnosed.

The veteran's first treatment pertaining to his back was in 
September 1986, when he reported feeling a tightness in the 
back that progressively got worse.  By history, it was 
reported that he fell down while walking on stairs five days 
earlier and hit his buttocks on the ground and back against 
steps.  He had developed his low back pain after that fall, 
which gradually worsened until he was unable to stand up.  
The diagnosis was muscle spasm due to injury.  There was also 
an assessment of degenerative joint disease.  X-ray study 
revealed an old compression fracture at L1.  There was also 
bony osteophyte bridging of T11-12 and T12-L1.  There were no 
acute fractures defined.  The impression was of a previous 
compression fracture of indeterminate age.

There is another VA outpatient treatment record of the 
veteran having an auto accident in April 1989, with 
subsequent complaint of back pain.  The veteran was next 
treated for complaints of thoracic back pain in June 1989, 
when he reported back pain for the prior two months following 
an accident.  There was an assessment of degenerative joint 
disease of the thoracic spine.  In January 1990, the veteran 
underwent surgery for a hammertoe deformity of the 3rd and 4th 
toes on the right foot.  The veteran's hammertoes were non-
service connected disorders.  There were subsequent 
complaints of swelling of the right ankle following the 
surgery.

The veteran underwent a VA examination in June 1991 and 
complained of severe low back pain, painful knees, and 
swelling of the ankles.  On examination, the veteran stood 5 
feet 9 inches, and weighed 245 pounds.  He walked with a slow 
broad based gait with no pushoff on either side.  He stood 
one half inch off balance to the left, and for this, he has 
been fitted with a shoe lift on the left side.  He had also 
been fitted with orthotics by the podiatrist, but these were 
uncomfortable and were not worn.  On examination of the 
lumbar spine, there was 45 degrees of flexion with little 
intersegmental motion.  Lateral bending to the right and left 
was 20 degrees.  Dorsolumbar rotation was very slight at 15 
degrees to the right and left.  Examination of the right knee 
revealed an 8-cm oblique lateral scar and a 9-cm oblique 
medial scar.  There was limited motion of the right knee with 
a 20 degree flexion contracture with further flexion to 110 
degrees, whereas, on the left side, the range of motion was 
from 0 to 135.  Circumferential measurements revealed right 
atrophy with the right thigh measuring 54.5 centimeters in 
circumference compared to 57 on the left.  The right knee was 
slightly swollen at 46 centimeters compared to 45 on the 
left, and the right calf was atrophied measuring 43 
centimeters compared to 45 on the left.  The deep tendon 
reflexes could not be elicited.  Pedal pulses were palpable.  
Examination of the ankles revealed a slight decrease in range 
of motion on the right side with dorsiflexion on both sides 
of 5 degrees, plantar flexion on the left 40 degrees and on 
the right 35 degrees.  The subtalar motion was also limited 
bilaterally but more so on the right with inversion being 10 
degrees on the left and 5 degrees on the right, eversion 5 
degrees on the left and 0 on the right.  No pitting edema 
could be elicited, but both ankles appeared moderately 
swollen.  The examination's final diagnostic impression was 
that of osteoarthritis of the right knee, status post 
arthrotomy for excision of osteochondritis dissecans 
fragment; a healed compression fracture of L1 of unknown 
etiology; lumbar spondylosis; a healed fracture of the right 
ankle with minor fibular, talar irregularity; and multiple 
shrapnel wounds, status unchanged.

Based on the above evidence, an increased (compensable) 
evaluation of 10 percent was assigned for the veteran's 
service-connected fracture of the right ankle.  His other 
service-connected disorders continued with the same 
evaluations.

Received in January 1994 were private medical records from 
the offices of M. Bernhard, D.O., which indicated 
intermittent treatment of the veteran spanning from March 
1987 to December 1993.  These records indicate the veteran 
was treated for complaints of leg pain, mostly on the left, 
and also for back pain, and that he had been diagnosed with 
degenerative joint disease of multiple joints.

Further VA outpatient treatment records were received in 
January 1994.  These records, which spanned throughout 1993, 
indicated intermittent treatment for complaints of leg pain, 
mostly on the left, and back pain.  There was a diagnosis of 
spinal stenosis.

An April 1995 letter from the aforementioned Dr. Bernhard 
opined that the veteran's degenerative arthritis of the spine 
was as a consequence of his service-connected disorders of 
the right leg, which caused impairment of his body mechanics.

A letter from the VA Medical Center, dated in May 1995, 
indicated the veteran's severe osteoarthritis of the right 
knee would ultimately require surgery.  

In August 1995, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer at the RO.  The issue 
at that hearing was entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, which is the subject of the remand portion of 
the present decision.  The veteran raised his claims seeking 
service connection for a back disorder, claimed as secondary 
to service-connected disorders of the right knee, right 
buttock, and right foot; and seeking an increased evaluation 
for his right knee disorder, at the hearing.  A complete 
transcript of the testimony is of record.

VA medical records indicate the veteran underwent a right 
total knee replacement in January 1996.

On VA examination in November 1996, the veteran complained of 
pain with the right ankle, right knee, right buttock and low 
back.  On clinical evaluation, there was extension of 0 
degrees and flexion of 90 degrees for the right knee.  For 
the back, forward flexion was 70 degrees.  Backward extension 
was 10 degrees.  Left lateral flexion was 20 degrees.  Right 
lateral flexion was 30 degrees.  Left rotation was 25 
degrees.  Right rotation was 30 degrees.  There was objective 
evidence of pain on motion.  There was a diagnosis of 
osteoarthritis of both knees and ankles, and a diagnosis of 
degenerative disc disease at L5-S1.  The diagnosis indicated 
low back pain due to knee pain.

The veteran underwent another VA examination in March 1997.  
X-ray study indicated an old anterior wedging of L1, and 
diffuse degenerative disc disease, most severe at L2-3 and 
L3-4.  On examination, the veteran gave a history of not 
recalling injuring his back.  However, over the years he had 
developed gradually increasing low back pain.  He reported 
that, in 1986, he had slipped and fallen at home.  At that 
time, according to the VA record, he had sustained an injury 
to his back, and X-ray study revealed an old compression 
fracture of L1 with osteophyte formation at T11-12 and T12-
L1.  The VA record subsequently indicated that, in 1989, he 
had injured his back in a motor vehicle accident.  It was 
stated that the veteran was very vague about any prior injury 
to the back but insisted it was related to his shrapnel 
injuries in service.  The examiner opined that the only 
reference to a back injury began in 1986 with a slip and fall 
at home and a subsequent motor vehicle accident in 1989.  It 
was opined that the injuries to the veteran's lower 
extremities would not be the cause of his present back 
problem.  Absenting the back injury in 1986 and the 1989 
motor vehicle accident, the veteran's low back problem, 
according to X-rays, predated the 1986 slip and fall.  
Namely, the L1 compression fracture was present at that time 
and presumably occurred at some past date which is not found 
in his records, but there obviously had been a compression 
fracture.  It was thought conceivable that a compression 
fracture occurred at the same time the veteran sustained the 
blast injury with shrapnel to his lower extremities.  It was 
further opined that any gait disturbance would exacerbate any 
present or existing back problem but would not be the 
percipient cause.

A letter from Dr. Bernhard, dated in March 1998, was received 
which noted that he had treated the veteran for 11 years, and 
he was approximately 2 years status post total knee 
arthroplasty for a shrapnel wound to the right knee causing 
severe osteoarthritis diseccans.  It was also noted that the 
veteran had service-connected disabilities resulting from 
shrapnel injuries to the right buttock, right foot, left 
pelvic region, and right ankle.  Dr. Bernhard opined that 
these disabilities, in combination, have led to an 
aggravation of the lumbar compression fracture at L1, thereby 
creating a condition in the low back that would be clearly 
construed as service connected.  It was stated that the 
aforementioned conditions, in combination, have lead to 
altered weight-bearing characteristics, altered gait 
mechanics and altered pelvic and limb motions, all causing 
aggravation of the patient's lumbar compression fracture and 
spondylosis.

The veteran underwent a VA fee basis examination in June 
1998.  Regarding the right knee, he complained of pain and 
weakness.  By history, it was stated that there was no 
subluxation, dislocation, or locking.  There was reported 
swelling, inflammation, instability, fatigue, and cramping.  
There was reported trouble bending down and kneeling, and he 
stated he could not walk or stand for more than ten minutes 
because of the right knee problems.  There was reported 
constant pain.  It was stated that, following the total right 
knee replacement in January 1996, he had physical therapy for 
a short time afterward and was discharged in fairly good 
condition.  Examination findings reported a normal gait and 
it was stated the veteran required no device, no crutches, no 
brace, and no cane or corrective shoes.  Range of motion 
findings for the knees were reported.  On the right side, 
extension was painful and to approximately 0 degrees.  There 
was flexion only to roughly 90 degrees because of pain on the 
right side.  Power appeared to be intact at 5/5, both 
proximally and distally.  On the left, flexion was normal at 
0 to 140 degrees.  There was no ankylosis, pain, or weakness.  
Drawer's sign and McMurray's test were within normal limits 
bilaterally.  The range of motion was affected by pain on the 
right side, but not affected by fatigue, weakness, or lack or 
endurance following repeated use.  In the diagnosis, it was 
stated that the veteran had an antalgic gait, favoring the 
right side, which affected him in the sense that if he drives 
or sits for too long, perhaps an hour, it would be 
uncomfortable.  It was also stated that standing or walking 
for more than ten minutes would give him trouble in terms of 
pain in the right knee.

In February 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Member of the Board at a Travel Board 
hearing at the RO.  A complete transcript of the testimony is 
of record.  The veteran testified, in pertinent part, that he 
did not believe that his June 1998 examination was adequate.  
He felt that the claims folder was not reviewed and that no 
X-ray studies were performed.  (See Transcript, pp. 3-4).  
The veteran reported using a cane that he had found.  He also 
reported wearing a knee brace, prescribed by VA.  (See 
Transcript, pp. 6-7).  The veteran also reported having 
intermittent pain, through the hips and back, and he reported 
taking Motrin for the pain.  (See Transcript, p. 7).  The 
veteran further indicated he had pain when walking and when 
climbing stairs, and he described this pain as being in his 
back.  (See Transcript, p. 9).

II.  Analysis

a.  Secondary Service Connection

Regarding his back disorder, claimed as secondary to service-
connected disorders of the right knee, right buttock, and 
right foot, the veteran and his representative contend that 
service connection is warranted because the back disorder is 
due to the other service-connected disabilities.  More 
specifically, it is argued that his service-connected 
disabilities caused an altered gait, put undue stress on the 
back because of unnatural motion, and either caused the 
development of degenerative joint disease of the back, or at 
least aggravated that disorder.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Regulations further provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).

Having carefully reviewed the evidentiary record, the Board 
notes that the veteran suffered multiple shell fragment 
wounds in 1950, but there were no recorded complaints 
regarding the back.  The remainder of service medical records 
are negative for any complaints pertaining to the back.  
Furthermore, shortly after service, upon VA examination in 
1953, there were again no complaints regarding the back and 
X-ray study of the lumbosacral spine was negative.  Thus, the 
Board finds that it does not appear that the veteran was 
suffering from any back disorder during service or 
immediately after service.

The first evidence of record indicating a complaint regarding 
the back was received in 1986, many years after the veteran's 
service.  We note that the veteran reported a fall in which 
he struck his back on stairs in 1986, and he also reported a 
motor vehicle accident in 1989, with subsequent complaints of 
exacerbated back pain.  Furthermore, a 1986 X-ray study 
revealed an old compression fracture at L-1, which was there 
prior to the fall on the stairs.  As this compression 
fracture was not present upon X-ray study in 1953, the Board 
must conclude that the compression fracture resulted from 
some intervening injury to the back that occurred in between 
1953 and 1986.

The Board has considered the findings of the March 1997 VA 
examination, which stated that it was conceivable that the L1 
compression fracture occurred at the same time as the other 
shrapnel injuries, but the Board notes that this finding is 
not supported by the contemporaneous medical records or the 
X-ray study performed in 1953.  Given this history of an 
apparent intervening injury to the veteran's back following 
his service, this is significant evidence that would militate 
against a grant of direct service connection for any back 
disorder.

However, as was discussed above, service connection is 
currently in effect for a status post total right knee 
replacement, status post arthrotomy for the osteochondritis 
dissecans of the right knee, with residual bone fragments, 
evaluated as 30 percent disabling; for gunshot wound 
residuals of the right buttock, with a retained metallic 
fragment, rated as a moderate injury to muscle group XVII, 
and evaluated as 20 percent disabling; for gunshot wound 
residuals of the right foot, rated as a moderately severe 
foot injury, and evaluated as 20 percent disabling; and for a 
history of a right ankle fracture, evaluated as 10 percent 
disabling.

The Board notes that those multiple service-connected 
disabilities have clearly caused some disability on the part 
of the veteran, as evidenced by the assigned disability 
evaluations.  Furthermore, there is additional medical 
evidence of record tending to indicate that the veteran's 
claimed back disorder was, at the least, aggravated by the 
presence of his service-connected disorders.  In particular, 
Dr. Bernhard opined, in April 1995, that the veteran's 
altered body mechanics resulting from his service-connected 
disabilities was responsible for the degenerative arthritis 
of the veteran's spine.  Furthermore, VA examination in 
November 1996 diagnosed low back pain due to knee pain.  VA 
examination in March 1997 opined that gait disturbance would 
exacerbate any present or existing back problem but would not 
be the percipient cause.  In addition, another opinion from 
Dr. Bernhard, in March 1998, opined that the veteran's 
service-connected disabilities, with resulting altered 
mechanics, would aggravate the veteran's compression fracture 
at L1 and spondylosis.

In light of the foregoing evidence, and granting the veteran 
the benefit of any doubt, in accordance with 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, the Board concludes that the 
veteran's currently diagnosed back disorder is proximately 
due to or the result of his service-connected disabilities of 
the right knee, right buttock, and right foot.  Accordingly, 
service connection is warranted on a secondary basis.  
38 C.F.R. § 3.310(a).

b.  Increased Evaluation

The Board finds the veteran's claim for an increased 
evaluation for his right knee disorder, status post total 
knee replacement, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that, when 
a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

Furthermore, 38 C.F.R. § 4.40 provides that functional loss 
of a part of the musculoskeletal system, due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion, may present 
a basis for the assignment of a disability rating, as a part 
which becomes painful on use must be regarded as seriously 
disabled.  Further, when rating disabilities of the joints, 
as in this case, inquiry will be directed to weakened 
movement, excess fatigability, in-coordination, and pain on 
movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In evaluating the veteran's 
requests for an increased rating, the Board considers the 
medical evidence of record.  The medical findings are then 
compared to the criteria set forth in VA's Schedule for 
Rating Disabilities.

The Board notes that the veteran's right knee disorder is 
currently rated under Diagnostic Codes 5010-5055.

Diagnostic Code 5010 addresses traumatic arthritis 
(established by X-ray findings), which is rated as 
degenerative arthritis under Diagnostic Code 5003, and will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is some limitation of motion, but which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

We note that, since the veteran's knee joint has been 
surgically replaced, the Diagnostic Code governing arthritis 
is not currently applicable.  The Board has also considered 
the precedential opinion of VA's General Counsel pertaining 
to the availability of a separate rating for arthritis.  
VAOPGCPREC 23-97 (July 1, 1997).  However, once again, as the 
veteran's knee has been surgically replaced, this is not for 
application to the veteran's current claim.  Because no 
separate and distinct disability caused by degenerative 
changes is indicated by the medical evidence, a separate 
rating for arthritis is not available in this case.

The Board will now address Diagnostic Code 5055, which 
pertains to disabilities arising from knee replacement.  
Under this Diagnostic Code, prosthetic replacement of knee 
joint is assigned a 100 percent rating for 1 year following 
implantation of the prosthesis.  Thereafter, a 60 percent 
rating is assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 
30 percent, which is the rating currently assigned by the RO.

The Board notes that Diagnostic Code 5256, which governs 
ankylosis of the knee, provides ratings of 30, 40, 50, and 60 
percent for ankylosis of the knee at various degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  For range of motion 
of the leg, where flexion is limited to 60 degrees, a zero 
percent rating is assigned.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Where extension is 
limited to 5 degrees, a zero percent rating is assigned.  
Where extension is limited to 10 degrees, a 10 percent rating 
is assigned.  Where extension is limited to 15 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Board notes, however, that the veteran does not satisfy 
the criteria for a compensable evaluation under Diagnostic 
Codes 5256, 5260, or 5261.  The medical record is entirely 
negative for any evidence of ankylosis, as required by 
Diagnostic Code 5256.  Likewise, the veteran has consistently 
demonstrated only minor limitation of motion of the knees.  
Thus, his demonstrated range of motion would be 
noncompensable under either Diagnostic Code 5260 or DC 5261.

We also note that Diagnostic Code 5262 provides for a rating 
of 40 percent for impairment of the tibia and fibula, 
nonunion, with loose motion, requiring a brace.  A 30 percent 
rating is assigned under this diagnostic code for marked knee 
or ankle disability, and lesser ratings are assigned for less 
disability.  However, as noted above, the minimum rating for 
the total knee replacement is 30 percent.  Nonunion of the 
tibia and fibula, loose motion, or the need for a brace is 
not contended or shown. Thus, a 40 percent rating under 
Diagnostic Code 5256 is not supported by the record.

Thus, having carefully reviewed the medical record, the Board 
finds that, although the veteran demonstrates some residual 
pain and reduced range of motion post-surgery, this would not 
warrant an increased evaluation when rated by analogy to any 
of the referenced Diagnostic Codes.  Nor would an increased 
evaluation be warranted under Diagnostic Code 5055.  In this 
regard, the Board notes that the record indicates that the 
veteran has complained of persistent knee pain.  However, 
findings on most recent VA examination in June 1998 indicated 
only minor limitation of motion, no ligamentous laxity, and 
full strength.  No other impairment such as subluxation, 
lateral instability, non-union, loose motion, or malunion was 
noted.  The most recent VA examination was consistent with 
the remainder of the evidentiary record.  The Board further 
notes that, during the veteran's testimony in February 1999, 
although he complained of pain, his complaints were of pain 
primarily in his back.  During his testimony he did not 
mention complaints of pain regarding the right knee.

In conclusion, the medical record does not corroborate that 
the veteran is experiencing chronic residuals consisting of 
severe painful motion or weakness to warrant an increased 
evaluation under the schedular criteria under DC 5055.

The Board also notes that, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102, 4.3, but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his right knee disorder, 
status post total knee replacement.  Finally, consideration 
has been given to the impact of the veteran's pain on his 
service-connected disability evaluations, as required by 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claims.  The veteran 
has not informed VA of the existence of any available 
evidence or further relevant records that exist.  The Board 
therefore finds that no further action is warranted relative 
to the development of the appellant's claims, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet.App. 473, 477 (1994).

The Board has also considered the contentions and testimony 
of the veteran to the effect that he felt his prior VA 
examination was inadequate for rating purposes.  The Board 
finds that the report from the prior June 1998 VA examination 
was thorough and complete and was fully consistent with the 
previous VA examinations of the veteran, as well as the 
remainder of the medical record.  We thus find the June 1998 
VA examination to be adequate for rating purposes, and we do 
not find the veteran's disagreement with the findings on that 
examination to be credible.  We have no reason to doubt the 
sincerity of his contentions, but, as discussed above, 
medical evidence must come from medical sources.  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.



ORDER

Service connection for a back disorder is granted, as 
secondary to the veteran's service-connected disorders of the 
right knee, right buttock, and right foot.

Entitlement to an increased evaluation for the veteran's 
service-connected right knee disorder, status post total knee 
replacement, is denied.


REMAND

Regarding the veteran's claim of total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), the Board notes that the 
veteran was last issued a supplemental statement of the case 
pertaining to this issue in February 1996.  A large amount of 
evidence has been received by the RO subsequent to that date, 
largely pertaining to the veteran's other claims discussed 
hereinabove, but also pertinent to his TDIU claim.

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued, or the most recent supplemental 
statement of the case has been issued.  As a supplemental 
statement of the case was not issued by the RO, a remand is 
required in order to ensure due process to the veteran.  See 
also 38 C.F.R. § 19.37(a) (1996); Thurber v. Brown, 5 
Vet.App. 119, 126 (1993).

In addition to the above, as service connection has been 
granted for the veteran's back disorder by this decision, it 
is further necessary that this disorder be evaluated by the 
RO prior to determining whether the veteran is entitled to 
TDIU.   It is appropriate that the veteran undergo a further 
examination to obtain clarifying data as to the degree of 
impairment resulting from his service-connected disorders.  
The examination should address whether the veteran's claimed 
unemployability is due to service-connected or non-service-
connected disabilities.  This in turn, will enable the RO to 
accurately assess the current severity of his service-
connected disabilities.

In light of the discussion above, the case is REMANDED for 
the following action:

1.  The RO should contact the veteran and request 
that he provide the names and addresses of all 
medical care providers who have recently treated 
him for any of his currently service-connected 
disorders.  The RO should request that the veteran 
furnish signed authorizations for release to VA of 
private medical records in connection with each 
non-VA source identified.  The RO should attempt 
to obtain any such private treatment records, not 
already on file, which may exist and incorporate 
them into the claims folder.

2.  The RO should take the appropriate steps to 
secure copies of all of the veteran's VA treatment 
records which are not already of record, and 
associate them with the claims folder.

3.  The veteran should then be scheduled for a 
general VA medical examination, as well as 
additional examination(s) by any appropriate 
specialist(s), in order to evaluate the severity 
of all of the veteran's currently service-
connected disabilities.  The claims file should be 
provided to the examiner(s) prior to examination 
in order for them to be familiar with the 
veteran's pertinent medical history.  Any 
indicated special tests or studies should be 
performed.  The examiners' report(s) should fully 
set forth all current complaints, pertinent 
clinical findings, and diagnoses.   The clinical 
findings and the reasons upon which the opinions 
are based should be clearly set forth.  Each 
examiner should also discuss, in his or her 
report, the extent to which the veteran is unable 
to secure and/or follow a substantially gainful 
occupation due to the service-connected 
disabilities.

4.  The RO should review the record of evidence 
and argument received since the last rating.  If 
the determination remains unfavorable to the 
veteran, the RO should furnish him, and his 
representative, with a supplemental statement of 
the case, in accordance with 38 U.S.C.A. § 7105 
(West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  No action 
is required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

